               Case 21-10457-LSS   Doc 183-1   Filed 04/19/21   Page 1 of 4




                                    EXHIBIT A

                                    Proposed Order




                                          1
DOCS_DE:233907.2 57391/003
                Case 21-10457-LSS              Doc 183-1        Filed 04/19/21         Page 2 of 4




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

                                                                Chapter 11
In re:
                                                                Case No. 21-10457 (LSS)
MOBITV, INC., et al.,
                                                                Jointly Administered
                                    Debtors.1

                                                                Related to Docket No. 182


           ORDER GRANTING MOTION TO SHORTEN NOTICE PERIOD
WITH RESPECT TO DEBTORS’ MOTION FOR ENTRY OF AN ORDER (I) SETTING
       BAR DATES FOR FILING PROOFS OF CLAIM, INCLUDING REQUESTS
    FOR PAYMENT UNDER SECTION 503(B)(9), (II) SETTING A BAR DATE FOR
         THE FILING OF PROOFS OF CLAIM BY GOVERNMENTAL UNITS,
 (III) SETTING A BAR DATE FOR THE FILING OF REQUESTS FOR ALLOWANCE
    OF ADMINISTRATIVE EXPENSE CLAIMS, (IV) ESTABLISHING AMENDED
SCHEDULES BAR DATE AND REJECTION DAMAGES BAR DATE, (V) APPROVING
THE FORM OF AND MANNER FOR FILING PROOFS OF CLAIM, (VI) APPROVING
         NOTICE OF BAR DATES, AND (VII) GRANTING RELATED RELIEF


                  Upon consideration of the motion (the “Motion to Shorten”) of the Debtors for

entry of an order (this “Order”) pursuant to pursuant to sections 105(a) and 6007(a) of the

Bankruptcy Code, Bankruptcy Rule 9006, and Local Rules 9006-1(c) and (e) (i) shortening

notice on the Bar Date Motion, (ii) setting the Bar Date Motion to be heard before the United

States Bankruptcy Court for the District of Delaware (the “Court”) at the omnibus hearing

scheduled for April 27, 2021 at 1:30 p.m. (prevailing Eastern Time) (the “Hearing”), (iii) setting

the deadline to file objections, if any, to the Bar Date Motion as April 26, 2021 at 4:00 p.m.

(prevailing Eastern Time) (the “Objection Deadline”), and (iv) granting such other and further


1
         The Debtors in these chapter 11 cases and the last four digits of each Debtor’s U.S. tax identification
number are as follows: MobiTV, Inc. (2422) and MobiTV Service Corporation (8357). The Debtors’ mailing
address is 1900 Powell Street, 9th Floor, Emeryville, CA 94608.


                                                          1
DOCS_DE:233907.2 57391/003
               Case 21-10457-LSS             Doc 183-1     Filed 04/19/21     Page 3 of 4




relief as the Court deems just and proper; and the Court having found that it has jurisdiction to

consider the Motion to Shorten and the relief requested therein in accordance with 28 U.S.C. §§

157 and 1334 and the Amended Standing Order of Reference from the United States District

Court for the District of Delaware, dated February 29, 2012 (Sleet, C.J.); and consideration of the

Motion to Shorten and the relief requested therein being a core proceeding pursuant to 28 U.S.C.

§ 157(b); and venue being proper before this Court pursuant to 28 U.S.C. §§ 1408 and 1409; and

due, sufficient, and proper notice of the Motion to Shorten having been provided under the

circumstances and in accordance with the Bankruptcy Rules and the Local Rules, and it

appearing that no other or further notice need be provided; and the Court having found cause for

the relief requested in the Motion to Shorten pursuant to Local Rule 9006-1(e); and the Court

having found and determined that the relief sought in the Motion to Shorten is in the best

interests of the Debtors, their estates, their creditors, their stakeholders, and all other parties-in-

interest, and that the legal and factual bases set forth in the Motion to Shorten establish just cause

for the relief granted herein; and after due deliberation and sufficient cause appearing therefor,

                 IT IS HEREBY ORDERED THAT:

                 1.          The Motion to Shorten is GRANTED as set forth herein.

                 2.          The Bar Date Motion will be considered at the hearing scheduled before

the Court on April 27, 2021 at 1:30 p.m. (prevailing Eastern Time).

                 3.          Responses and objections, if any, to the Bar Date Motion shall be filed by

April 26, 2021 at 4:00 p.m. (prevailing Eastern Time).




                                                      2
DOCS_DE:233907.2 57391/003
               Case 21-10457-LSS             Doc 183-1      Filed 04/19/21     Page 4 of 4




                 4.          This Court retains jurisdiction with respect to all matters arising from or

related to the implementation, interpretation, or enforcement of this Order.




                                                       3
DOCS_DE:233907.2 57391/003
